DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 09 August 2021, with respect to the rejection of Claims 1-5, 8-14, and 18-23 under 35 U.S.C. 103 have been fully considered and are persuasive (see Remarks at pages 11-12). 
The rejections of Claims 1-5, 8-14, and 18-23 have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,891,914 to Ticknor et al. (hereinafter “US1”) in view of  US Patent Application Publication 2002/0034372 to Alibert et al. (hereinafter “US2”) and US Patent No. 6,028,973 to Schienle et al. (hereinafter “US5”).
Regarding Claim 24, US1 describes a monolithically integrated-optics-based optical switching system (see Figs 4, 7, 17, Col 3 Lns 20-35) and Col 17 Lns 30-55) comprising: 
(1) a plurality of input ports (N1i – N2t); 
(2) a plurality of output ports (M1i – M2t); and 
(3) a plurality of switch blocks (150, 152, 154, 156, 720, 740, 760, 780) that is arranged to collectively define a switching matrix (700), wherein each switch block is substantially identical, having a perimeter that includes first, second, third, and fourth edges (see Figs 4 and 7), and wherein each switch block includes: 
a first plurality of bus waveguides (728, 748, 768, 788), each extending between a first port (input ports at the top edge of waveguides 728, 748, 768, 788 as shown in Fig 7) at the first edge and a second port (ports at the bottom edge of waveguides as shown in Fig 7) the second edge, wherein the plurality of first ports is arranged in a first arrangement that defines a first lateral interface (ports at lateral top side of each block as shown in Fig 7), and wherein the plurality of second ports is arranged in the first arrangement to define a second lateral interface (ports at lateral bottom side of each block as shown in Fig 7) that matches the first lateral interface; 

and a plurality of switches (724, 744, 764, 784, 733, 735, 753, 773, 775, 793, 795), each switch being operatively coupled with a bus waveguide of the first plurality thereof and a bus waveguide of the second plurality thereof (see Fig 7);
 wherein the first pluralities of bus waveguides of each laterally abutting switch-block pair are joined via a pair of lateral interfaces (lateral interfaces between 720/740 and 760/780 as shown in Fig 7); 
wherein the second pluralities of bus waveguides of each vertically abutting switch- block pair are joined via a pair of vertical interfaces (vertical interfaces between 720/760 and 740/780 as shown in Fig 7); 
wherein the plurality of switch blocks is arranged such that the switch matrix is operative for optically coupling any input port of the plurality thereof with any output port of the plurality thereof (see Fig 7 and Col 13 Ln 60-Col 14 Ln 35).
US1 does not describe switch blocks characterized by a first reticle pattern that is no larger than a lithography reticle and the switching matrix larger than the lithography reticle.
US2 describes a monolithically integrated-optics-based optical matrix switching system (see Fig 1, [0026], [0038]) and suggests using a mask pattern such that the size of a lithography reticle pattern is equal to a size of a waveguide structure being manufactured (Fig 1, [0031], [0033]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to characterize the plurality of switch blocks of US1 by a first reticle pattern that is no larger than a lithography reticle (i.e., the size of the reticle pattern corresponds to the size of any one of the blocks 720/740/760/780 in Fig 7 of US1), the first reticle pattern having a perimeter that includes the first, the second, the third, and the fourth edges wherein the switching matrix (i.e., size of the total matrix 700 in Fig 7 of  US1) is larger than the lithography reticle (i.e., size of individual blocks 720/740/760/780) since photolithography provides a high resolution patterning method as suggested by Alibert and expandable switch arrays further increase input capability, output capability or both input and output capability as suggested by US1.The motivation for doing so would have been to make use of a known technique to improve similar devices in the same way.
Further, neither US1 nor US2 describe the first port having a first coupling portion at the first edge and a second port having a second coupling portion at the second edge, where the plurality of first coupling portions and second coupling portions collectively define a plurality of low-loss coupling regions that mitigate optical loss due to stitching error between the first pluralities of bus waveguides of adjacent switch blocks of the switching matrix.
US5 describes planar waveguides (11, 12) having coupling portions defining a plurality of low-loss coupling regions (110, 120) that mitigate optical loss (see Col 4 Lns 5-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first port and second port of the obvious combination in view of US1 and US2 having the coupling portions of US5. The motivation for doing so would have been to reduce losses in the switching system by combining prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claims 1-23 are allowed.
Claims 1-23 are allowable for the reasons set forth in Applicant’s “Remarks”, received 09 August 2021 (see pages 11-12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874